EXECUTION VERSION

 

FIRST AMENDMENT TO SECURITY AGREEMENT

 

This First Amendment to Security Agreement (this “Amendment”) is entered into as
of February 17, 2016 by and among SunPower Corporation, a Delaware corporation,
SunPower Corporation, Systems, a Delaware corporation, SunPower North America,
LLC, a Delaware limited liability company, and SunPower Capital, LLC, a Delaware
limited liability company, as Grantors (collectively, the “Grantors”), and
Credit Agricole Corporate and Investment Bank, as Security Agent

 

RECITALS

 

A. The Grantors and the Security Agent are parties to that certain Security
Agreement, dated as of January 31, 2014 (as amended pursuant this Amendment and
as it may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”). Each
capitalized term used herein, that is not defined herein, shall have the meaning
ascribed thereto in the Security Agreement.

 

B. In accordance with section 9.7(b) of the Security Agreement and Section 9.02
of the Credit Agreement, the parties to this Amendment have agreed to amend the
Security Agreement, in accordance with the terms, and subject to the conditions,
set forth herein.

 

AGREEMENT

 

The parties to this Amendment, intending to be legally bound, hereby agree as
follows:

 

1. Amendments to Security Agreement. The definition of “Secured Parties” in
Section 1.3 of the Security Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Secured Parties” means the Agent, the Security Agent, each Issuing Bank and
each Lender under the Credit Agreement.”

 

2. Ratification and Confirmation of Loan Documents. Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not alter, modify, amend, or in any way affect any of the terms, conditions,
obligations, covenants, or agreements contained in the Security Agreement or any
other Loan Document, and shall not shall not operate as a waiver of any right,
power, or remedy of the Agent or any Lender under the Security Agreement or any
other Loan Document.

 

3. Miscellaneous. This Amendment shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto, and their respective permitted
successors and assigns. This Amendment is a Loan Document. Henceforth, this
Amendment and the Security Agreement shall be read together as one document and
the Security Agreement shall be modified accordingly. This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
without reference to conflicts of law rules. If any provision of this

 



 

 

 

Amendment or any of the other Loan Documents shall be determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed therefrom, and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had never been a
part thereof. This Amendment may be executed in any number of counterparts,
including by electronic or facsimile transmission, each of which when so
delivered shall be deemed an original, but all such counterparts taken together
shall constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

 

 

-2- 

 

IN WITNESS WHEREOF, the Grantors and the Security Agent have caused this
Amendment to be executed as of the date first written above.

 



 



Grantors   SUNPOWER CORPORATION     By:

/s/ Charles Boynton 

Name: Charles Boynton Title: Executive Vice President and
Chief Financial Officer      



 



SUNPOWER CORPORATION, SYSTEMS     By:

/s/ Charles Boynton 

Name: Charles Boynton Title: Chief Financial Officer      



 











SUNPOWER NORTH AMERICA, LLC     By:

/s/ Charles Boynton 

Name: Charles Boynton Title: Chief Financial Officer      



 

















SUNPOWER CAPITAL, LLC     By:

/s/ Mandy Yang

Name: Mandy Yang Title: Chief Financial Officer and Treasurer      



 

 

 



 

 



Signature Page To First Amendment to Security Agreement

 









 

 

 



 

 









CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Security Agent





    By:

/s/ Lucie Campos Caresmel

Name: Lucie Campos Caresmel Title: Director   By:

/s/ Kaye Ea

Name: Kaye Ea Title: Managing Director      



 

 



 



 

 





 

 

 

Signature Page To First Amendment to Security Agreement

 



 

 

 



 

 

 

 

 

 